             Case 1:20-vv-01326-UNJ Document 11 Filed 02/11/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1326V


    DANIEL MAURO,                                            Chief Special Master Corcoran

                        Petitioner,
    v.                                                       Filed: February 11, 2021

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


               SCHEDULING ORDER – PRE-ASSIGNMENT REVIEW (“PAR”)

      This case has been reviewed for completeness as part of the Pre-Assignment
Review (PAR) process described in the PAR Initial Order. Petitioner was ordered to file
records under § 11(c) of the Vaccine Act.1

      Petitioner filed some medical records (exhibits 1-3) and certifications of medical
records (exhibits 12-22) but does not appear to have filed exhibits 4-11, presumably
medical records related to the certifications filed and identified in the PAR
Questionnaire. Petitioner shall file these missing exhibits.

       In order to complete the PAR process and be assigned to a special master
or the Special Processing Unit, Petitioner shall file the following documents by no
later than Monday, March 29, 2021,

         •    Exhibits 4-11 and any other medical records related to the certifications
              already filed and/or identified in the PAR Questionnaire.

         •    Statement of Completion and updated exhibit list

    If petitioner is unable to file the required documents by that time, Petitioner
shall file any and all available records and move pursuant to Vaccine Rule 19(b)
for an extension of time to file any documents that remain outstanding. Any such


1
 The National Childhood Vaccine Injury Act (“Vaccine Act”), as amended, 42 U.S.C. §§ 300aa-1 to-34,
which established the National Vaccine Injury Compensation Program (“the Program”). Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:20-vv-01326-UNJ Document 11 Filed 02/11/21 Page 2 of 2




motion for extension shall state with specificity what documents remain
outstanding.

     Any questions about this order or about this case generally may be directed to
OSM staff attorneys, Andrew Schick, andrew_schick@cfc.uscourts.gov, and Francina
Segbefia, francina_segbefia@cfc.uscourts.gov.

IT IS SO ORDERED.

                                              s/Brian H. Corcoran
                                              Brian H. Corcoran
                                              Chief Special Master




                                          2
